Citation Nr: 0632244	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-11 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to service-connected right 
shoulder disorder.

2.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to service-connected right 
shoulder disorder.

3.  Entitlement to an increased (compensable) initial rating 
for left ear hearing loss.

4.  Entitlement to service connection for right ear hearing 
loss.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of August 2003 and 
January 2005 of the St. Petersburg, Florida Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The August 
2003 rating decision denied the veteran's claims for 
entitlement to service connection for his left shoulder and 
cervical spine disorders, and he perfected an appeal of those 
determinations in September 2003.  The January 2005 rating 
decision granted service connection for left ear hearing loss 
with a zero percent (non-compensable) evaluation, and denied 
entitlement to service connection for right ear hearing loss 
and for PTSD.  The veteran perfected an appeal of those 
determinations in May 2006.  This decision addresses both 
appeals.

The veteran testified at a Travel Board hearing in July 2006 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing testimony is associated with the claims file.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that a left shoulder disorder is not related to an in-service 
disease or injury, or a service-connected disability.

3.  The preponderance of the probative evidence indicates 
that a cervical spine disorder is not related to an in-
service disease or injury, or a service-connected disability.

4.  The competent evidence of record reveals left ear hearing 
loss of Level III.

5.  The preponderance of the probative evidence indicates 
that right ear hearing loss is not related to an in-service 
disease or injury, nor was it shown within one year following 
discharge from service.

6.  The preponderance of the probative evidence indicates 
that the veteran does not suffer from PTSD which is related 
to an in-service disease or injury.


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in or aggravated by active service; neither is 
it proximately due to, the result of, or aggravated by, the 
service-connected right shoulder disorder; 38 U.S.C.A. 
§§ 1101(3), 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2005).

2.  A cervical spine disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in or aggravated by active service; neither is 
it proximately due to, the result of, or aggravated by, the 
service-connected right shoulder disorder; 38 U.S.C.A. 
§§ 1101(3), 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2005).

3.  The requirements for an initial compensable rating for 
left ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 
Diagnostic Code 6100 (2005).

4.  Right ear hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101(3), 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309(a) (2005).

5.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, the RO provided VCAA notice letters for the 
veteran's service connection claims for his left shoulder and 
cervical spine in June 2003, which addressed service 
connection on a secondary basis, September 2003, and February 
2005.  A June 2004 letter addressed his claims related to 
hearing loss and PTSD.  In those letters, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claims for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that was relevant to the claim.  
Regarding the claim for an increased initial rating for the 
left ear, a May 2006 letter informed the veteran how 
disability evaluations and effective dates are assigned and 
the type evidence which impacts those determinations.  The 
letter also asked the veteran to advise VA of or submit any 
information or evidence that he had which concerns the level 
of his disability or when it began.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service personnel and medical records, the research 
report of the U. S. Army and Joint Services Records Research 
Center (JSRRC) (formerly named the Center for Unit Records 
Research), records obtained from the Social Security 
Administration, VA outpatient treatment records and 
examination reports, and the transcript of his hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process, and his multiple correspondences indicate 
knowledge of the information needed.  There is no indication 
that there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Further, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis or 
sensorineural hearing loss becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101(3), 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Left Shoulder and Cervical Spine  

The service medical records reflect that, in April 1970, the 
veteran presented with complaints of right shoulder pain.  He 
related that he had fallen three months earlier.  The consult 
for physical therapy, however, reflects that the veteran 
denied any specific injury, other than a pre-service football 
injury.  An April 1976 rating decision granted service 
connection for the right shoulder.

In his April 2003 statement, the veteran related that his 
right shoulder symptoms had spread to his left shoulder.  In 
a July 2003 statement, he related that he first sought post-
service treatment in 1972, and that was also the year he 
first sought treatment for his neck.

The service medical records reflect no entries for 
complaints, findings, or treatment for left shoulder 
symptomatology.  The physical examination at separation 
reflects that the veteran's upper extremities were assessed 
as normal.

A November 1969 entry in the service medical records reflects 
that the veteran presented with a complaint of neck pain.  He 
related that he had jumped out of bed and hurt his neck.  The 
assessment was a possible sprain, and treatment was liniment.  
The April 1970 entry related to his right shoulder treatment 
also reflects that the veteran related that, three months 
earlier, he fell off of a top bunk and hit the back of his 
neck on a metal bar, and that he lost consciousness for about 
30 seconds.  The main symptomatology he related however, was 
that he could not raise his arm or place his hand on his 
back.  An April 1970 report reflects that X-rays of the 
cervical spine were read as negative.  The service medical 
records reflect no further entries related to the veteran's 
neck or cervical spine.  The physical examination at 
separation reflects that the spine and other musculoskeletal 
system were assessed as normal.

The July 2003 VA joints examination report reflects the 
veteran relating that his getting in and out of tanks in 
service was the start of his shoulder problems, and 
that his pain had started about five years earlier.  The 
examiner noted that X-rays 
of the left shoulder were read as having shown a bony 
exostosis projecting the inferior surface of the distal one-
third of the left clavicle in the region of the 
coracoclavicular ligament.  There was no acute fracture or 
evidence of arthritis.  The examiner opined that the 
veteran's left shoulder pain was due to a rotator cuff 
injury, and that it was not secondary to the right shoulder 
condition or due to any injuries incurred in service.

The July 2003 VA cervical spine examination report reflects 
the veteran relating that his neck was injured in a tank 
rollover, and that his pain had started about five to six 
years earlier.  The examiner noted that X-rays of the 
cervical spine showed some straightening of the normal 
cervical curvature, with moderate degenerative changes at C5-
6 and C6-7.  The examiner opined that it was less likely than 
not that the veteran's cervical spine disorder was related to 
his reported in-service injury.

As noted, an August 2003 rating decision denied the veteran's 
claims.  In his Notice of Disagreement, the veteran asserted 
that not all of his VA treatment records for the period 1972 
to 1995 were thoroughly checked.  He also related that, in 
service, his treatment focused on his right shoulder, that 
heavy lifting and climbing up and down tanks led to his 
shoulder pain, and that his neck was injured when the 
driver's hatch of a tank struck him on the left side of his 
head.  The veteran also related that he was told by his 
providers in service that his pain was the onset of 
rheumatoid arthritis, and that eventually his other joints 
would be impacted.  He also asserted that the examination 
report was mistaken in that he did not tell the examiner that 
his pain started five years earlier, but that it increased in 
severity beginning about five years earlier.

At the hearing, the veteran related that while stationed in 
Alaska, one evening while on a field exercise, he was asleep 
in his tank with his helmet off.  The tank was on an incline 
with the hatch closed but unlocked.  He bumped the hatch with 
his elbow, which caused the hatch, which he said weighed 500 
pounds, to spin around behind his head.  The hatch struck him 
in the jaw and knocked him against the missile rack.  The 
veteran related that he sustained a broken jaw and a puncture 
wound to his right cheek, as well as blackening both of his 
eyes and losing two teeth.  He related that he knew his jaw 
was broken because he heard it crunch, and that he took a 
bandage from his personal medical pack, tied it up tight, and 
sat back down in the seat.  He stated that he received 
treatment for the puncture wound from the field medics, and 
sought dental treatment when he returned to post, where he 
also reported neck pain.  Transcript (T.), pp 12 - 13.

The Board finds that the preponderance of the evidence of 
record is against the veteran's claims.  As noted, contrary 
to the veteran's assertions, there simply is no evidence that 
his left shoulder was involved in his in-service 
symptomatology.  The service medical records reflect no 
evidence of his having ever mentioned that he experienced any 
pain or other problem in his left shoulder, and the service 
medical records include the records of a regimen of physical 
therapy for his right shoulder, which the veteran related 
provided no real relief.  Further, the examiner at the July 
2003 examination opined that the veteran's left shoulder pain 
was secondary to a rotator cuff injury.

The Board acknowledges the in-service evidence of the 
veteran's treatment for neck pain secondary to a reported 
fall from a top bunk.  The evidence of record, however, shows 
no evidence of any chronic residual related to his neck or 
left shoulder.  38 C.F.R. § 3.303.

The Board notes the veteran's disagreement with the 
examiner's opinion, to include the veteran's assertion that 
the examiner had insufficient information on which to suggest 
that the rotator cuff was his primary problem and his opinion 
that the 
x-rays of his left shoulder showed degenerative changes.  The 
Board further notes, however, that there is no showing that 
he has any medical training.  Laypersons may relate symptoms 
observed or experienced, but they are not qualified to render 
medical opinions on the underlying condition which may be the 
cause of the pain.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Clarkson 
v. Brown, 4 Vet. App. 565, 567 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Thus, the veteran simply is not 
competent to render such opinions, and his opinions in this 
area are not entitled to any weight.  Further, a veteran's 
account of what a physician purportedly said, filtered as it 
is through a lay person's sensibilities, is not competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

The March 1976 VA examination report reflects that the 
veteran related no complaints of left shoulder or neck 
symptoms.  That report also reflects that the veteran related 
that all of his treatment from 1972 to 1976 had been by his 
family provider.  Thus, the veteran's assertion in his Notice 
of Disagreement that there were VA records which were not 
reviewed is not supported by the record.

As concerns the cervical spine disorder, the Board finds the 
contemporaneous service medical records entitled to greater 
weight than current statements made more than 30 years after 
service.  In this regard, the Board finds it unlikely that 
field medics would treat a puncture wound and ignore a broken 
jaw.  Further, neither the service medical records nor the 
veteran's dental records reflect any entries related to a jaw 
injury or missing teeth due to trauma.  His dental records 
reflect that teeth numbers 16, 17, 30, and 32 were missing 
upon entry into active service.  In October 1968, tooth 
number 19 was extracted due to a non-restorable carrie.  On 
his separation examination, the veteran denied a history of 
broken bones.  The Board deems it highly doubtful that 
treatment for a broken jaw or knocked-out teeth would not be 
reflected in either the service medical or dental records, or 
that the veteran would not have listed such treatment on his 
separation examination, especially given his testimony that 
the doctors had to "re-break his jaw."  Thus, the Board 
assigns little weight to the veteran's current recitation of 
the aforementioned injury.

The Board also notes that, during his treatment for his right 
shoulder pain, an April 1970 Latex Fixation test for 
rheumatoid arthritis was non-reactive.  The Board further 
notes that a June 2004 MRI examination report reflects that a 
MRI of the left shoulder showed that the large exostosis 
might cause impingement of the rotator cuff musculature, and 
that the degenerative changes were stable when compared to 
the films of July 2003.

The medical evidence of record reflects no evidence of 
arthritis having manifested in the left shoulder or cervical 
spine within one year of the veteran's separation from active 
service.  Further, the veteran concedes that he first sought 
treatment in 1972 or 1974.  Thus, there is no basis for 
service connection on a presumptive basis.  38 C.F.R. 
§§ 3.307, 3.309(a).

As discussed above, in addition to the absence of any 
evidence of an in-service left shoulder injury or disease or 
chronic residuals related to the cervical spine, there is no 
evidence to support service connection on a direct basis.  
Further, the VA examiner opined that the left shoulder 
disorder was secondary to a rotator cuff disorder, and that 
it was not secondary to an in-service injury or the service-
connected right shoulder.  The examiner also found that it 
was less likely than not that the current neck pain was 
related to service, nor is there any medical evidence 
relating the cervical spine disorder to the service-connected 
right shoulder.  Thus, the Board is constrained to find that 
the preponderance of the evidence is against the claims on a 
direct, presumptive, and secondary basis.  38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), 3.310.

Right Ear Hearing Loss

The August 1967 examination for entry into active service 
reflects that the veteran's hearing was within normal limits 
bilaterally.  The May 1970 examination report for separation 
reflects that the veteran's hearing was normal in the right 
ear, and that the left ear manifested a possible hearing loss 
at 4000 Hertz (Hz).  His ears were assessed as normal and the 
examiner did not note a finding of a hearing loss.

The December 2004 audio examination report reflects that the 
examiner interpreted the current audiometric test results as 
having shown a mild to moderate sensori-neural hearing loss 
at 3000 to 4000 Hz, and a mild sensorineural hearing loss at 
1000 Hz.  The audiologist noted the veteran's in-service 
unprotected exposure to acoustic trauma.  The examiner 
opined, however, that in light of the examinations at entry 
and separation having shown hearing in the right ear to be 
normal, it was more likely than not that the veteran's right 
ear hearing loss was not related to military noise exposure.

The veteran asserts that both ears were exposed to the same 
trauma; therefore, his hearing loss in both ears is related 
to his active service.  He also asserts that the numerical 
values of his audiometric examination at separation were 
changed.  The veteran related that he was an avid sportsman, 
but he always wore ear protection when engaged in his post-
service shooting activities, as he already was experiencing a 
ringing in his ears.  T., p. 5.

The veteran related that he noticed a hearing loss over the 
years, but he did not indicate that he noted or sought 
treatment for a hearing loss within one year of his 
separation from active service.  He related that he had a 
private hearing test between 1986 and 1990, but he did not 
imply that it showed a hearing loss.  His hearing loss was 
diagnosed at the 2004 VA test.  Id.  Thus, there is no 
evidence of a sensorineural right ear hearing loss having 
manifested within one year of his separation from active 
service.  38 C.F.R. §§ 3.307, 3.309(a).

The Board finds no basis for the veteran's assertion that the 
results of his hearing test at separation were changed.  For 
VA purposes, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.

The VA examiner noted the veteran's in-service exposure to 
acoustic trauma 
and opined that his right ear hearing loss was not related to 
that exposure.  The Board finds that the competent evidence 
of record does not contradict the findings or opinion of this 
examiner.  Thus, the Board is constrained to find that the 
preponderance of the evidence is against the veteran's claim 
on both a presumptive and direct basis.  38 C.F.R. §§ 3.303, 
3.307, 3.309(a).


PTSD

In his April 2004 claim for entitlement to service connection 
for PTSD, the veteran related that he was told he had long-
term depression and borderline PTSD.  In this statement, the 
veteran claimed two incidents as the stressors for his PTSD, 
which he related occurred between 1967 and 1970.  He related 
that, on one occasion in Alaska, during field exercises, some 
artillery shells landed relatively close to where he was 
positioned.  The other incident involved an unoccupied 
runaway bulldozer, which smashed through a tent where U.S. 
Army personnel were asleep, killing at least one.

An October 2004 RO letter asked the veteran to provide more 
specific dates.  In a December 2004 statement, the veteran 
related that the incident related to the artillery shells 
occurred in 1968.  After they impacted, he ran to the 
compound, where he saw a damaged jeep and two people on the 
ground.  He also related that he was attacked by a wolverine, 
which was beaten off by other tank corpsmen.  This statement 
also related that, while posted on his tank during a winter 
field exercise in Alaska, he heard noise which he thought was 
another tank.  A few minutes later, his unit commander 
checked with each unit over the radio and told them to be 
watchful for a runaway bulldozer that ran over some personnel 
while in their tent.  The veteran related that he never again 
stayed or slept in a tent while in the field, and that he 
cannot get the experience out of his mind.

At the hearing, the veteran related that he was a logistics 
trainer for a new type of assault vehicle.  This duty, he 
claimed, required that he go to Vietnam to train crewmen 
there on the operation of the vehicle.  The veteran related 
that his unit was based in the U.S., but he was on 24-hour 
levy to Vietnam.  T., p. 20.  He later stated that he went to 
a two day in-country orientation.  While in Vietnam, he 
claims to have come under fire both after first landing in 
Vietnam and while serving with the unit which used the 
vehicle for which he was the trainer.  He stated that the 
Commanding Officer of that unit had him stay with the unit in 
case a problem occurred with the vehicles.  The veteran's 
current wife married him after his active service, and she 
related the symptoms she observed.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).  There must be competent evidence that the veteran 
personally joined in battle with the enemy to have engaged in 
combat.  Merely serving in a theater of combat operations is 
insufficient to meet the standard.  VA O.G.C. Prec. Op. No. 
12-99, pp. 2-3 (October 18, 1999).  This factual 
determination is made by the Board on a case-by-case basis.  
Id., at 4; Gaines v. West, 11 Vet. App. 353 (1998).

The service medical records are negative for treatment or 
diagnosis of any psychiatric disorder.

The U. S. Army and Joint Services Records Research 
Center (JSRRC) reported that the New York Times published an 
article on the bulldozer incident.  Further, the claims file 
reflects a local newspaper article which reported the 
incident in February 1969.  The veteran's personnel records 
reflect that his Military Occupation Specialty was Armor 
Crewman, and that he served in Alaska from January 1968 to 
June 1969, and that he was assigned to Company A, 40th Armor, 
171st Infantry Brigade.

The claims file reflects no direct evidence that the 
veteran's unit was involved in the exercise in question 
related to the bulldozer incident.  The Board notes, however, 
that the JSRRC report reflects that it only researched for 
unit participation of the unit of one of the reported 
casualties of the incident.  It did not research for the 
whereabouts of the veteran's unit, although its presence will 
be presumed solely for the sake of argument.  

There is no evidence to support the veteran's other claimed 
stressors.  Further, the Board finds his claim of Vietnam 
service is not supported by the evidence of record.  The 
Board notes that the veteran's DD Form 214 reflects that he 
had Vietnam service from January 1968 to June 1969, but also 
notes that the other evidence of record shows that entry on 
the DD Form 214 to be erroneous.

The first indicia that the DD Form 214 is erroneous is that 
the reflected 18 months of Vietnam service notwithstanding, 
there is no indication of the award of the Vietnam Service 
Medal or the Republic of Vietnam Campaign Medal.  An 18-month 
tour would have qualified him for award of both medals.  See 
Department of Defense 1348.33-M, Manual of Decorations and 
Awards, § C6.6.1.2.1; § C7.5.1.6 (September 1996).  Second, 
the veteran's military personnel records reflect no evidence 
that he was ever assigned to or served in Vietnam.

His Army Form 20 reflects a handwritten entry to the effect 
that, as of 9 December 1967, he was in a casual status en 
route to the US Army, Pacific.  The very next line, however, 
reflects a typewritten entry that as of the same date, 9 
December 1967, he was in a casual status en route to the US 
Army, Alaska.  Further, the service medical records reflect 
that, from January 1968 to June 1969, the veteran was treated 
at the medical facility located at Fort Wainwright, Alaska.  
Thus, the evidence of record strongly supports the conclusion 
that the DD Form 214 entry related to Vietnam was an 
administrative error.

The veteran's personnel records contain a copy of Special 
Order Number 5, dated in January 1968, for his port call for 
departure by air transportation to Alaska.  The Special Order 
which reflects his award of the Good Conduct Medal shows his 
assignment as Company A, 40th Armor, 171st Infantry Brigade, 
APO Seattle.  His personnel records reflect no orders 
directing him to perform either temporary duty or to serve a 
tour in Vietnam.  Further, contrary to his testimony at the 
hearing, the veteran's Form 20 reflects no evidence that he 
ever served as a logistics trainer.  His duties are reflected 
as having been a loader, tank driver, or a gunner.  The Board 
further notes that in his December 2004 statement, the 
veteran did not specifically assert that he served and 
experienced traumatic events in Vietnam.

Instead, he related that the Vietnam War was "at its height 
during this period and I lost good friends there," people he 
went to school with and who had the misfortune to be assigned 
there.  Then the veteran related that during the latter part 
of his active service, he began to have nightmares about 
traumas of war and events he had personally experienced.  
None of the veteran's initial written submissions and 
stressor statements in support of his claim reflect any 
specific claim of Vietnam service.  All of his claimed 
stressors were related to incidents that reportedly occurred 
in Alaska.  It was not until the latter time period of his 
pursuit of his claim that he asserted that he served in 
Vietnam.  Thus, the Board finds that the veteran's claimed 
Vietnam service is not confirmed by the competent evidence of 
record.

The Board further finds that even accepting, for the sake of 
argument, that the veteran's unit participated in the 
training during the bulldozer-related event in Alaska, the 
evidence is against the veteran's claim, as he is not 
diagnosed with PTSD.  The veteran conceded at the hearing 
that he did not have a diagnosis of PTSD, but related that 
the VA psychologist who co-signed a December 2003 assessment 
opined that he met the criteria for PTSD.  T., p. 20.  The 
competent medical evidence of record reflects that such is 
not the case, and the evidence is discussed in detail below.  
As will be set forth below, the psychologist co-signed a 
staff physician's diagnosis of rule-out PTSD.  

The Board notes that the veteran was not referred for a PTSD 
examination as part of the adjudication process, but finds 
that the total medical evidence associated with the claims 
file is sufficient to decide the appeal.  See 38 C.F.R. 
§ 3.159(d)(4); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

In April 2002, the veteran experienced a heart attack and 
other serious cardiac problems which left him permanently 
disabled.  In May 2005, a Social Security Administration 
Administrative Law Judge (ALJ) determined that due to his 
cardiac-related condition, the veteran was eligible for 
disability benefits administered by that administration.  The 
records on which the ALJ based the decision reflect entries 
related to the veteran's mental status.

An initial examination report reflects that the veteran 
alleged he had PTSD and depression in addition to several 
medical problems.  The examiner noted that he did not find 
severe functional limits from mental disorders, and that the 
veteran manifested cognitive and personality changes 
secondary to his medical condition.

A July 2003 psychological examination report done in 
conjunction with the veteran's application for Social 
Security Administration benefits reflects that he reported 
significant cognitive and personality changes after his heart 
attack.  He related that he had become more irritable, he had 
trouble with decision making, and that he did not feel good 
about himself.  The examiner noted the veteran's medical 
history to be significant for tinnitus and diabetes mellitus.  
The veteran denied any history of head injury or loss of 
consciousness.  The examiner noted that the veteran reported 
symptoms consistent with moderate clinical depression and 
prescribed Zoloft.  The report reflects no mention of any 
traumatic experience or claim of PTSD symptomatology.  The 
examiner rendered an Axis I diagnosis of cognitive and 
personality changes associated with medical condition.

A May 2004 report by a private psychologist reflects that the 
veteran was examined in conjunction with his application for 
Social Security Administration benefits.  The report reflects 
that the veteran served 26 months in Vietnam, he had a heart 
attack in April 2002, and that he subsequently was diagnosed 
with PTSD at VA.  The veteran reported no PTSD-related 
symptoms.  He related that he did not have any difficulty 
going to sleep or remaining asleep, and that his appetite was 
too good.  When the examiner asked if he was a happy person, 
the veteran replied in the negative and explained that the 
cause of his unhappiness was his heart problems and the 
limitations they imposed.  The examiner rendered an Axis I 
diagnosis of adjustment disorder with depressed mood.  Other 
than noting the PTSD diagnosis reported by the veteran, the 
examiner made no further reference or comment related to 
PTSD.

As noted above, the ALJ determined the veteran was eligible 
for Social Security Administration benefits solely due to his 
heart-related medical condition as demonstrated in the 
medical reports set forth above.

The veteran's VA records reflect a September 2003 PTSD clinic 
note that the consult was triggered by the veteran's positive 
responses to PTSD screening questions.  The consulting VA 
psychologist noted that his review of the veteran's records 
revealed no indication of PTSD as an active problem or a 
diagnosis of PTSD.  The examiner also noted that the 
veteran's records reflected a lack of clarity as to any 
combat related trauma, but they did reflect trauma due to a 
tank accident(s).  In light of the absence of a diagnosis of 
PTSD and the veteran's exposure to the trauma of a tank 
accident, the veteran was mailed literature on available VA 
PTSD-specific care, and he was invited to participate in a 
formal orientation session.

An October 2003 assessment by a VA psychiatrist reflects the 
veteran relating that he served three brief tours in Vietnam, 
and during one of those tours, three companions were killed 
in his presence.  He reported occasional dreams about the 
incident, but even more disturbing was the wolverine attack 
in Alaska, during which he thought he was going to die.  The 
examiner noted that the veteran appeared free of a thought 
disorder, and that his affect was somewhat dysthemic, as the 
veteran related that he was bored, at times fearful, and also 
"down."  The psychiatrist rendered an Axis I diagnosis of 
major depression due to a medical condition, heart attack.  
The examiner noted that the veteran was free of prior 
psychiatric history prior to his heart attack, which had been 
complicated by a depressive reaction.

A December 2003 VA PTSD clinic follow-up entry reflects that 
the veteran was referred to the clinic by his primary care 
provider.  The entry reflects the veteran relating that since 
his heart attack, he had difficulty staying busy and, as a 
result, he experienced intrusive thoughts of wartime 
experiences.  Specifically, three friends having been killed 
in a training exercise in Vietnam.  He also reported vivid 
dreams of the event three times weekly and awakening covered 
with perspiration.  The veteran also endorsed other PTSD 
related symptomatology, such as exaggerated startle response, 
difficulty staying on task, and hypervigilance.

The examiner, a staff physician, rendered an Axis I diagnosis 
of major depressive disorder and rule-out PTSD.  The veteran 
was invited to continue participation in the PTSD eight-week 
anxiety program, as the diagnosis of rule-out PTSD rendered 
him eligible.  The assessment was co-signed by a 
psychologist.  The assessment reflects no indication that the 
October 2003 assessment by the staff psychiatrist was 
referred to.  Approximately one week later, the psychologist 
penned an addendum to the effect that the veteran's DD Form 
214 indicated Vietnam service and award of the National 
Defense Service Medal and the Good Conduct Medal.

The Board finds that the competent medical evidence of record 
reflects that, in December 2003, the veteran was diagnosed 
with no more than rule-out PTSD, and that finding was linked, 
not to the confirmed runaway bulldozer incident, but the 
unconfirmed Vietnam-related stressors.  Further, the December 
2003 diagnosis was rendered by a physician and co-signed by a 
psychologist.  The Board deems it persuasive that a staff 
psychiatrist, to whom the veteran reported having witnessed 
the death of three friends in Vietnam and the wolverine 
attack, did not diagnose him with PTSD but with major 
depression secondary to his heart attack.  The Board accords 
the greater weight to the psychiatrist's assessment.  Thus, 
the Board is constrained to find that the preponderance of 
the evidence is against the veteran's claim, as he is not 
diagnosed with PTSD, and the rule-out PTSD diagnosis was 
linked to an unconfirmed stressor.  38 C.F.R. § 3.304(f); 
Cohen, supra.

In reaching the conclusions above the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


Increased rating

The January 2005 rating decision which granted service 
connection for the left ear hearing loss rated the disability 
non-compensable.  The veteran appealed that initial rating.  
The Board finds that the preponderance of the evidence shows 
that the veteran's left ear hearing loss does not meet or 
approximate the criteria for a compensable rating.  38 C.F.R. 
§§ 4.3, 4.7.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's left ear hearing loss.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 126.

Evaluations of defective hearing range from non-compensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from service-
connected defective hearing, the schedule establishes 11 
auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100.  Disability ratings for hearing loss 
are derived from a mechanical application of the rating 
schedule to the numeric designations resulting from 
audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 
345 (1992).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  Further, when the average 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

The December 2004 VA audiological examination report reflects 
that the examiner diagnosed the veteran with a mild to severe 
sensorineural hearing loss in the left ear.  The audiograms 
reflected the veteran's hearing as 30 decibels at 1000, 2000, 
and 3000 Hz; and 55 decibels at 4000 Hz, for an average of 36 
decibels.  Speech recognition for the left ear was 80 
percent.  These values reflect that the veteran's left ear 
hearing loss does not manifest an exceptional pattern of 
hearing impairment.  38 C.F.R. § 4.86.  Further, the 
examination report reflects that the veteran does not 
manifest total deafness in his nonservice-connected right 
ear, which means that his hearing loss disability will not be 
rated as if both ears were service connected.  38 C.F.R. 
§ 3.383(a).  Thus, the veteran's Roman Numeral designation is 
determined from Table VI, 38 C.F.R. § 4.85(b), and his 
nonservice-connected right ear is assigned a Roman Numeral 
designation for hearing impairment of Roman Numeral I.  
38 C.F.R. § 4.85(f).

The audiometric test results for the veteran's left ear 
reflect that it manifests at Roman Numeral III.  Table VII 
reflects that Roman Numeral III for the poorer, left ear and 
Roman Numeral I for the nonservice-connected right ear 
intersect at 0.  Thus, the veteran's left ear hearing loss 
does not meet or approximate the criteria for a compensable 
evaluation.  38 C.F.R. § 4.7, 4.85, Diagnostic Code 6100.

The Board has considered the doctrine of reasonable doubt and 
finds that the veteran's left ear hearing loss more nearly 
approximates a zero percent evaluation and has done so during 
the entire course of this appeal.  

Further, there is nothing in the record to distinguish this 
case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same 
disability.  Thus, the Board finds that the currently 
assigned noncompensable schedular rating has already 
adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's service-connected left ear hearing loss 
condition.  See 38 C.F.R. § 4.1.  In addition, there is no 
evidence revealing frequent periods of hospitalization for 
the left ear hearing loss.  Therefore, in the absence of such 
factors, the Board finds that the criteria for submission for 
consideration of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  


ORDER

Entitlement to service connection for a left shoulder 
disorder is denied.

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to an initial compensable rating for left ear 
hearing loss is denied.

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for PTSD is denied.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


